Exhibit 10.4

EXECUTION VERSION

SECOND JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Amended and Restated Intercreditor
Agreement, dated as of January 31, 2013 (as supplemented on March 28, 2013, and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Second Lien Intercreditor Agreement”), among Wilmington
Trust Company, as Trustee and as Collateral Agent (the “Second Lien Trustee”)
(as Second-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the Notes), Wilmington Trust, National Association (as successor by
merger to Wilmington Trust FSB), as trustee for the holders of the notes (the
“1.5 Lien Notes”) issued under the 1.5 Lien Indenture (the “1.5 Lien Trustee”)
(as Senior-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the 1.5 Lien Notes), Wilmington Trust, National Association, as
trustee for the holders of the notes (the “Existing First Lien Notes”) issued
under the First Lien Indenture (the “First Lien Trustee”) (as Senior-Priority
Agent under the Second Lien Intercreditor Agreement for the holders of the
Existing First Lien Notes), Hexion LLC (formerly known as Momentive Specialty
Chemicals Holdings LLC, “MSCH”), Hexion Inc. (formerly known as Momentive
Specialty Chemicals Inc., the “Company”), each subsidiary of the Company party
thereto and, pursuant to that certain Joinder and Supplement to Intercreditor
Agreement, dated as of March 28, 2013 (the “First Joinder”), JPMorgan Chase
Bank, N.A. (the “ABL Credit Agreement Agent”), as Senior-Priority Agent for the
ABL Secured Parties (as defined in the First Joinder) and JPMorgan Chase Bank,
N.A., as Intercreditor Agent, and (ii) the Second Secured Notes Indenture.
Capitalized terms used but not defined herein shall have the meanings assigned
in the Second Lien Intercreditor Agreement.

This Second Joinder and Supplement to the Second Lien Intercreditor Agreement
(this “Agreement”), dated as of April 15, 2015 (the “Effective Date”), by and
among (i) Wilmington Trust, National Association, as trustee (the “New First
Lien Notes Trustee”) pursuant to that certain Indenture, dated as of the date
hereof, among the Company, as issuer, the guarantors party thereto from time to
time and the New First Lien Notes Trustee (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “New First Lien
Indenture”), (ii) the Intercreditor Agent, (iii) the ABL Credit Agreement Agent
(as Senior-Priority Agent under the Second Lien Intercreditor Agreement for the
ABL Secured Parties), (iv) the Second Lien Trustee (as Second-Priority Agent
under the Second Lien Intercreditor Agreement for the holders of the Notes),
(v) the 1.5 Lien Trustee (as Senior-Priority Agent under the Second Lien
Intercreditor Agreement for the holders of the 1.5 Lien Notes), (vi) the First
Lien Trustee (as Senior-Priority Agent under the Second Lien Intercreditor
Agreement for the holders of the Existing First Lien Notes), (vii) MSCH,
(viii) the Company and (ix) each Subsidiary of the Company listed on Schedule I
hereto, has been entered into (A) to record the accession of the New First Lien
Notes Trustee as an additional Senior-Priority Agent under the Second Lien
Intercreditor Agreement on behalf of the holders of the 10.00% first-priority
senior secured notes due 2020 (the “New First Lien Notes”) issued under the New
First Lien Indenture, (B) with respect to the Liens securing certain Obligations
as set forth below, to confirm and evidence that such Liens shall, for



--------------------------------------------------------------------------------

purposes of the Second Lien Intercreditor Agreement, be equal and ratable with
all Liens on the Common Collateral securing any other Senior Lender Claims and
(C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New First Lien Notes Trustee, as trustee for the holders of the New First
Lien Notes, agrees to become, with immediate effect, a party to and agrees to be
bound by the terms of the Second Lien Intercreditor Agreement as Senior-Priority
Agent for the holders of the New First Lien Notes, as if it had originally been
party to the Second Lien Intercreditor Agreement as Senior-Priority Agent for
the holders of the New First Lien Notes.

B. The New First Lien Indenture has been designated by the Company as being
included in the definition of “Credit Agreement” set forth in the Second Secured
Notes Indenture. The New First Lien Indenture, the New First Lien Notes, the
Security Documents (as defined in the New First Lien Indenture) (the “Security
Documents”) and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute “Senior Credit Documents” as
defined in the Second Secured Notes Indenture.

C. The Liens securing the Obligations under the New First Lien Notes, the New
First Lien Indenture and any other document or agreement entered into pursuant
thereto granted pursuant to the Security Documents have been designated by the
Company as having been incurred pursuant to clause (8) of the definition of
“Permitted Liens” set forth in the Second Secured Notes Indenture. The
Obligations under the New First Lien Notes, the New First Lien Indenture and any
other document or agreement entered into pursuant thereto constitute First-Lien
Indebtedness (which First-Lien Indebtedness, for the avoidance of doubt, also
constitutes Future First-Lien Indebtedness) and Senior Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Second Lien Intercreditor Agreement and, subject to the terms of any other
applicable intercreditor agreement then in effect, shall be equal and ratable
with all Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement then in effect, the
Common Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, the Common Collateral upon the exercise
of remedies shall be applied by the Intercreditor Agent ratably to the Senior
Lender Claims and, with respect to each class of Senior Lender Claims, in such
order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred.

 

2



--------------------------------------------------------------------------------

F. The New First Lien Notes Trustee confirms that its address for notices
pursuant to the Second Lien Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement confirms the acceptance of the New First Lien
Notes Trustee, acting for the benefit of the holders of the New First Lien
Notes, as a Senior-Priority Agent for purposes of the Second Lien Intercreditor
Agreement.

H. Except as expressly provided herein, in the Second Lien Intercreditor
Agreement or in any Senior Lender Documents, the New First Lien Notes Trustee is
acting in the capacity of Senior-Priority Agent solely with respect to the
Senior Lender Claims owed to the New First Lien Notes Trustee and the holders of
the New First Lien Notes issued pursuant to the New First Lien Indenture. For
the avoidance of doubt, the provisions of Article VII of the New First Lien
Indenture applicable to the New First Lien Notes Trustee thereunder shall also
apply to the New First Lien Notes Trustee acting under or in connection with the
Second Lien Intercreditor Agreement.

I. This Agreement and any claim, controversy or dispute arising under or related
to such Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:

/s/ Peter S. Predun

Name: Peter S. Predun Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as Senior-Priority Agent for the ABL Secured

Parties

By:

/s/ Peter S. Predun

Name: Peter S. Predun Title:   Executive Director

[Signature Page to Second Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as New First Lien Notes

Trustee, as Senior-Priority Agent for holders

of the New First Lien Notes

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Senior-Priority Agent for

holders of the Existing First Lien Notes

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION (as successor by merger to

Wilmington Trust FSB), as Senior-Priority

Agent for holders of the 1.5 Lien Notes

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

 

WILMINGTON TRUST COMPANY,

as Second Lien Trustee, as Second-Priority

Agent for holders of the Notes

By:

/s/ Michael H. Wass

Name: Michael H. Wass Title:   Assistant Vice President

[Signature Page to Second Joinder and Supplement to Second Lien Intercreditor
Agreement]

 



--------------------------------------------------------------------------------

HEXION LLC By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary HEXION INC. By:
 

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary BORDEN CHEMICAL
FOUNDRY, LLC By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary HEXION
INVESTMENTS INC. By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary HEXION
INTERNATIONAL INC. By  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

HEXION CI HOLDING COMPANY

(CHINA) LLC

By:  

/s/ Ellen G. Berndt

  Name: Ellen G. Berndt   Title:   Vice President and Secretary

[Signature Page to Second Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

HSC CAPITAL CORPORATION By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary LAWTER INTERNATIONAL
INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary OILFIELD TECHNOLOGY
GROUP, INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary NL COOP HOLDINGS LLC
By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary

[Signature Page to Second Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Hexion Investments Inc.

Hexion International Inc.

Hexion CI Holding Company (China) LLC

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC